DETAILED ACTION
	This communication is responsive to Amendment, filed 03/24/2022. 
Claims 1-6 and 9-23 are pending in this application. In the Amendment, claims 7-8 have been cancelled, claim 23 has been added, and claims 1, 3, 9, 13, 15, 16 have been amended. This action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al. (“Lemay”, Pub. No. US 2020/0249811), Kocienda (Pub. No. 2011/0167375) and Takahashi et al. (“Takahashi” Pub. No. 2011/0050579).
Per claim 1, Lemay teaches an electronic device comprising: an input screen including: 
an input area into which a character selected and input from the software keyboard by the operator is input at an input position (fig. 6H; [0238]; [0240] which show that a character can be selected to input at a cursor position (i.e. input position)); and
allowing the operator to move the input position at which the selected character is to be displayed in the input area to determine the input position (fig. 6H, [0238]; [0240]; [0253]; [0254]; the selected character is display at the cursor position (i.e. the input position)), 
wherein the input area displays the selected character at the input position determined based on an operation, in response to the selection of the selected character ([0238]; [0240]).
Lemay does not specifically teach a software keyboard to sequentially display multiple characters and select a character of the multiple characters in accordance with an operation of an operator on the software keyboard, the multiple characters which are being displayed are displayed in a line with each of the multiple characters adjacent to no more than two others of the multiple characters;
a movement key for allowing the operator to move the input position at which the selected character is to be displayed in the input area to determine the input position.
However, Kocienda teaches a movement key for allowing the operator to move the input position at which the selected character is to be displayed in the input area to determine the input position (figs. 5A-5D; [0168]; [0173]; [0176]; which shows moving the cursor position at which the selected character is displayed to determine the position of the cursor).
Takahashi teaches a software keyboard to sequentially display multiple characters and select a character of the multiple characters in accordance with an operation of an operator on the software keyboard, the multiple characters which are being displayed are displayed in a line with each of the multiple characters adjacent to no more than two others of the multiple characters (fig. 15; [0128]; [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kocienda and Tan in the invention of Lemay in order to provide an input character to display based on user selection of a button and advancing the input position based the selection of the button, and in order to provide with an alternative keyboard layout to allow the user to select one or more characters of the keyboard. 
Per claim 2, the modified Lemay teaches the electronic device according to claim 1, wherein: the software keyboard includes multiple characters arranged in a predetermined order, the software keyboard sequentially displays the multiple characters in accordance with the operation by the operator on the software keyboard (Tan, fig. 3A-3C; [0030]; [0037], and in response to the operation on the movement key to cause movement of the input position of the input area from first input position to a second input position which is adjacent to the first input position, a character displayed at a selection position of the software keyboard is settled as a character at the first input position (Lemay, fig. 6H, [0238]; [0240]; [0253]; [0254];  Kocienda, figs. 5A-5D; [0168]; [0173]; [0176]).
Per claim 3 the modified Lemay teaches the electronic device according to claim 1, wherein: in response to the operation on the movement key to cause movement of the input position from a first display position to a second display position which is adjacent to the second display position, the first display position is settled to be a character to be selected at a selection position of the software keyboard, the character displayed at the selection position of the software keyboard is a same character as the character which has been settled as the character to be selected as an input character at the first display position of the input area (Lemay, fig. 6H, [0238]; [0240]; [0253]; [0254];  Kocienda, figs. 5A-5D; [0168]; [0173]; [0176]), the character displayed at the selection position of the software keyboard is displayed with different characteristics than characters of the software keyboard that are not at the selection position of the software keyboard (fig. 6H).  
Per claim 4, the modified Lemay teaches the electronic device according to claim 1, wherein the input screen further includes a switch key to switch a character type of the multiple characters on the software keyboard (Lemay, [0197]). 
 Per claim 5, the modified Lemay teaches the electronic device according to claim 1, wherein the input screen further includes a confirmation key to confirm a currently selected character on the software keyboard, as a last character to be input to the input area (Lemay, [0197]; [0217]).  
Per claim 6, the modified Lemay teaches the electronic device according to claim 1, wherein the input screen further includes a deletion key to delete a character input at the input position determined in response to an operation on the movement key (Lemay, 6H; Kocienda, fig. 5E; [0168]).
Claims 9-14 are rejected under the same rationale as claims 1-6 respectively.
Claims 15-20 are rejected under the same rationale as claims 1-6 respectively.
Per claim 21, the modified Lemay teaches the electronic device according to claim 1, wherein: the software keyboard comprises a dial keyboard (Tan, fig. 3A-3C; [0030]; [0037]).
Per claim 22, the modified Lemay teaches the electronic device according to claim 1, wherein: the multiple characters of the software keyboard are annularly arranged (Takahashi, fig. 15; [0128]; [0130]).
Per claim 23, the modified Lemay teaches the electronic device according to claim 1, wherein the software keyboard sequentially displays the multiple characters in the line which is a vertical line (Takahashi, fig. 15; [0128]; [0130]).

Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175